Citation Nr: 0916184	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a left leg 
disability, secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a left foot 
disability, secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hand 
disabilities, secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for erectile dysfunction, a left leg 
disability, a left foot disability, and for bilateral hand 
disabilities.  
While the issues have been stated as entitlement to service 
connection secondary to service-connected diabetes mellitus, 
it appears that the Veteran in essentially challenging the 
initial 20 percent rating for his diabetes mellitus.  
Although he does not dispute the 20 percent rating assigned 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, he 
asserts entitlement to separate compensable ratings for the 
diabetes mellitus-associated disabilities of the left leg, 
left foot, bilateral hands, and erectile dysfunction.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 
(Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating).  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  Thus, the Board has 
recharacterized the appeal as entitlement to an increased 
rating for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he has disabilities of the left 
leg, left foot, bilateral hands, and erectile dysfunction 
associated with his service-connected diabetes mellitus.  The 
record reflects that he has been diagnosed with peripheral 
neuropathy, erectile dysfunction, and bilateral median 
sensory latencies and prolonged right median motor latency.  
None of these disabilities, however, have been explicitly 
related to his diabetes mellitus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran 
underwent VA examination in July 2008.  Although he was 
afforded a VA examination with respect to these claims in 
July 2008, that examination was inadequate for rating 
purposes, as the claims file was not available for review at 
the time of the examination, and the examiner as a result did 
not have the benefit of being able to review the history of 
the disabilities in relation to his service-connected 
diabetes mellitus.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).  Because the medical evidence suggests that 
his disabilities of the left leg, left foot, bilateral hands, 
and erectile dysfunction may be related to his diabetes 
mellitus, the Board concludes that a remand for an 
examination and etiological opinions is necessary to 
adjudicate these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to ascertain whether his 
peripheral neuropathy, erectile 
dysfunction, and bilateral median 
sensory latencies and prolonged right 
median motor latency are etiologically 
related to his diabetes mellitus.  All 
indicated tests must be conducted.  The 
examiner should specifically opine as 
to the following:

Is it at least as likely as not 
that the Veteran's peripheral 
neuropathy, erectile dysfunction, 
and bilateral median sensory 
latencies and prolonged right 
median motor latency are 
etiologically related to his 
diabetes mellitus?  The examiner 
should address whether the 
diabetes mellitus either caused or 
materially contributed to the 
peripheral neuropathy, erectile 
dysfunction, and bilateral median 
sensory latencies and prolonged 
right median motor latency.

The claims file must be made available 
to and be reviewed by the examiner, who 
should indicate in the examination 
report that the claims file was 
reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

